      Case 3:19-cr-02328-CAB Document 43 Filed 05/21/20 PageID.120 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                             Case No.: 19CR2328-CAB
12                                        Plaintiff,
                                                           ORDER DENYING WITHOUT
13   v.                                                    PREJUDICE MOTION TO REDUCE
                                                           SENTENCE [Doc. No. 41]
14   DESIREE GOMEZ,
15                                      Defendant.
16
17            On May 19, 2020, Defendant Desiree Gomez filed a motion for sentence reduction
18   pursuant to 18 U.S.C §3582(c)(1)(A)(i). [Doc. No. 41.] On May 21, 2020, Plaintiff
19   United States of America filed a response. [Doc. No. 42.] For the reasons set forth
20   below, the motion is DENIED WITHOUT PREJUDICE.
21            18 U.S.C. Section § 3582(c)(1)(A) requires that a defendant “fully exhaust all
22   administrative rights to appeal” before bringing a motion to the district court. A
23   defendant is first required to make a request of the BOP to file the motion for release on
24   the defendant’s behalf. If the BOP refuses, or does not act on the defendant’s request
25   within 30 days, the statute authorizes the defendant to file the motion with the district
26   court.
27            The defendant has not demonstrated that she sought relief through the Bureau of
28   Prisons before submitting her request directly to the court. Exhaustion is a jurisdictional

                                                       1
                                                                                      19CR2328-CAB
      Case 3:19-cr-02328-CAB Document 43 Filed 05/21/20 PageID.121 Page 2 of 2


 1   predicate to court’s ability to consider the merits of the request. The motion is DENIED
 2   WITHOUT PREJUDICE to reconsideration once the defendant satisfies the exhaustion
 3   requirement.
 4         IT IS SO ORDERED.
 5   Dated: May 21, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                  19CR2328-CAB
